Citation Nr: 0214831	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  99-09 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for osteoporosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from May 1976 to 
December 1985. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in November 1998, a 
statement of the case was issued in April 1999, and a 
substantive appeal was received in May 1999.  In August 2002, 
the veteran testified at a Board hearing at the RO. 


FINDING OF FACT

The veteran's osteoporosis was manifested during his active 
duty service. 


CONCLUSION OF LAW

Osteoporosis was incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that his osteoporosis is related to his 
active duty service.  Specifically, it is argued that the 
osteoporosis was present during service although not 
medically diagnosed until after service.  The veteran directs 
the Board's attention to medical opinions of record in 
support of this argument. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Review of the claims file shows that the veteran was treated 
for musculoskeletal problems during service, including a 
fracture of the thoracic spine, left and right shoulder 
disorders, and a fracture of the right foot.  The Board notes 
that service connection has already been established for 
these disabilities.  It is maintained that these orthopedic 
problems were in effect manifestations of osteoporosis.  

The question of whether a chronic disability is present is 
one which requires skill in diagnosis, and questions 
involving diagnostic skills must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In recognition 
of the medical question presented, several medical opinions 
have been obtained by the RO.  In a November 2000 letter, two 
VA physicians reported that the veteran has been treated for 
osteoporosis since 1998.  The physicians commented that when 
the veteran was treated for a thoracic spine fracture in 
1985, osteoporosis should have been suspected at that time 
and further workup conducted.  The veteran underwent VA 
examination in March 2001.  The examiner, based on history 
furnished by the veteran to the effect that he suffered 
multiple fractures during service, stated that it was at 
least as likely as not that the onset of his osteoporosis was 
when he was on active duty.  The report of a subsequent VA 
examination conducted in April 2002 shows that the examiner 
noted multiple fractures beginning as a child.  The examiner 
commented that it was likely that the veteran was suffering 
from osteoporosis at the time of service and even before.  
The examiner offered his opinion that the veteran's argument 
for disability based on osteoporosis dating back to service 
was sound.  

The present case involves a rather complex medical 
determination as to when osteoporosis was first manifested.  
It appears that the RO has based its denial on a finding that 
the osteoporosis preexisted service and was not aggravated by 
service.  See generally 38 C.F.R. §§ 3.304, 3.305.  However, 
the Board does not view the medical evidence as clearly and 
unmistakably showing that osteoporosis preexisted service.  
If anything, the medical opinions of record suggest that 
trained medical personnel are not positive when the 
osteoporosis was first manifested.  However, the consensus of 
the medical opinions is that it was at least as likely as not 
that the disorder was present during service.  Although one 
examiner indicated that it might even have been present 
before service, the Board does not view the examiner's 
opinion in this regard as sufficient to establish the 
preexistence of the disorder.  

While recognizing that the evidence does not persuasively 
show that the osteoporosis was manifested during service, the 
Board also must find that the preponderance of the competent 
evidence is also not against such a finding.  The facts of 
this particular case, in the Board's view, illustrate a 
situation where there is an approximate balance of the 
positive evidence with the negative evidence.  In such a 
case, the veteran must prevail.  38 U.S.C.A. § 5107(b).  
Accordingly, the Board concludes that service connection for 
osteoporosis is warranted. 

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board need not 
consider whether the notice and assistance provisions of VCAA 
were met since even if there was not full compliance with 
VCAA, there is no resulting determent to the veteran in view 
of the Board's ultimate decision.


ORDER

Entitlement to service connection for osteoporosis is 
warranted.  The appeal is granted to this extent. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

